Citation Nr: 0812877	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for glaucoma, as 
secondary to service-connected diabetes.

2.  Entitlement to service connection for erectile 
dysfunction, as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established on a secondary basis 
for a disability that was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2007); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The veteran was provided with VA examinations for the purpose 
of determining the nature and etiology of the claimed 
conditions.  In a January 2004 VA eye examination report, Dr. 
A.Z., Optometrist, stated that the veteran had primary open 
angle glaucoma and that it was not caused by his diabetes 
mellitus.  Dr. A.Z. did state, however, that "[d]iabetes 
mellitus may only exacerbate an existing condition."  Dr. 
A.Z. did not comment on whether that occurred here.  The AOJ 
must obtain an opinion addressing this possibility.

The Board must also remand the issue of entitlement to 
service connection for erectile dysfunction as secondary to 
the service-connected diabetes.  In an examination report 
pertaining to this issue, Dr. M.O. concluded that the 
veteran's erectile dysfunction was more likely than not 
secondary to his hypogonadism and alcohol use, and not his 
diabetes.  Although Dr. M.O. included a thorough discussion 
of the veteran's relevant medical history, it is not clear 
whether Dr. M.O. considered whether the service-connected 
diabetes may have aggravated the erectile dysfunction.  The 
AOJ must also obtain an opinion addressing this possibility.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from the optometrist 
who conducted the VA examination in 
January 2004 concerning whether the 
service-connected diabetes mellitus 
aggravated the veteran's glaucoma.  
Specifically, the optometrist should be 
asked to state the likelihood (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the service-connected diabetes 
mellitus aggravated his glaucoma.

In the event the person who conducted the 
January 2004 eye examination is 
unavailable, the AOJ may obtain an opinion 
from any qualified practitioner.

2.  Obtain an opinion from the physician 
who conducted the VA genitourinary 
examination in January 2004 concerning 
whether the service-connected diabetes 
mellitus aggravated the veteran's erectile 
dysfunction.  Specifically, the physician 
should be asked to state the likelihood 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the service-connected 
diabetes mellitus aggravated his erectile 
dysfunction.

In the event the person who conducted the 
January 2004 genitourinary examination is 
unavailable, the AOJ may obtain an opinion 
from any qualified practitioner.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
glaucoma and erectile dysfunction, as 
secondary to the service-connected 
diabetes mellitus, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



